SEARS, Chief Justice.
James Whitfield appeals from the trial court’s order dismissing his petition for mandamus, by which he sought to compel the Clerk of Fulton County Superior Court, Juanita Hicks, to cancel a notice of federal tax lien that had been filed against him in Fulton County Superior Court. Whitfield claims that the tax lien notice should be canceled because it has not been certified by the United States Secretary of the Treasury as required by OCGA§ 44-14-572. Because the State of Georgia cannot impose its own additional requirements on the filing of federal tax liens, we affirm the order of the trial court dismissing the petition.
OCGA § 44-14-572 provides that notices of federal tax liens are entitled to be filed upon “[certification by the secretary of the treasury of the United States or his delegate.” “The eligibility for filing of a federal tax lien, however, is controlled by federal law and *306the states are not permitted to add to the federal requirements.”1 Accordingly, OCGA§ 44-14-572 provides nobasis for the relief sought by Whitfield in this case, and the trial court was correct to dismiss his petition.
Decided November 20, 2006.
James Whitfield, pro se.
Overtis H. Brantley, Paula M. Nash, S. Carlton Rouse, for appellee.

Judgment affirmed.


All the Justices concur.


 (Citations omitted.) Brissey v. Ellison, 272 Ga. 38, 40 (526 SE2d 851) (2000) (Fletcher, P. J., concurring). See also United States v. Union Central Life Ins. Co., 368 U. S. 291 (82 SC 349, 7 LE2d 294) (1961) (states cannot impose additional requirements upon federal tax liens); 26 USC § 6323 (f) (3) (“[s]uch notice shall be valid notwithstanding any other provision of law regarding the form or content of a notice of lien.”).